department of the treasury internal_revenue_service washington d c t tpplats apr -- tax_exempt_and_government_entities_division lh of eo legend taxpayer a taxpayer b agent c ira x roth_ira y company m month l month a dear in a letter dated date your authorized representative requested a ruling on your behalf in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a maintained ira x an individual_retirement_arrangement thus taxpayer a was not eligible to convert ira x to roth_ira y taxpayer a taxpayers a and b's adjusted_gross_income for described in code sec_408 with company m during month l taxpayer a converted ira x to roth_ira y also with company m married to taxpayer b exceeded the limit found at sec_408a code during month a taxpayer a ordered agent c to recharacterize roth_ira y back to a traditional_ira however due to processing errors agent c never made the recharacterization and the time limits found in announcements and for recharacterizing an amount that had been converted from a traditional_ira to a roth_ira had passed taxpayer a aid not discover agent c’s failure to act on his instructions until late spring and early summer of of the internal revenue b i sec_2001 ney taxpayers a and b timely filed their calendar_year joint federal_income_tax return based on the above you request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this ruling letter to recharacterize his roth_ira roth_ira y to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions in a recharacterization the ira and sec_1_408a-5 this sec_1_408a-5 question and answer -6 describes how a taxpayer makes the election to recharacterize the ira contribution amount that has been converted from a traditional_ira to a roth_ira taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer the taxpayer must provide the trustee and the to recharacterize an the sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after december section c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to the elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in section sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and 1n gooa raith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service inadvertently failed to make the election because of intervening events beyond the taxpayer's control because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election the taxpayer reasonably relied upon the written advice of the service or the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election if the taxpayer failed to make the election if the taxpayer if its iii iv ii v sec_301_9100-3 ii of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1994_24_irb_50 provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira june announcement 1999_44_irb_555 date provided that a taxpayer who timely filed his her federal_income_tax return would have until december from a traditional_ira to a roth_ira to recharacterize an amount that had been converted taxpayers a and b timely filed their joint federal_income_tax as a result taxpayer a was eligible for relief under either return announcement or announcement found in said announcements therefore it eligible for relief under the provisions of sec_301_9100-3 of the regulations however he missed the deadlines is necessary to determine if he is in this case taxpayer a was ineligible to convert ira x to roth_ira y since taxpayers a and b’s adjusted_gross_income exceeded dollar_figure however at the time of the conversion taxpayer a believed that he was eligible to make said conversion upon discovering that he was ineligible to convert ira x to roth_ira y taxpayer a directed agent c to take all necessary steps to recharacterize his roth_ira y as a traditional_ira unbeknownst to taxpayer a agent c failed to follow his instructions as a result the recharacterization was not accomplished prior to the passing of the deadline found in announcement taxpayers a and b filed this request for relief under sec_301_9100-3 of the regulations shortly after discovering that taxpayer a’s roth_ira had not been recharacterized is not a closed tax_year with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional iras specifically the service has concluded that you have met the requirements of clauses i of sec_301_9100-3 of the regulations therefore you are granted an extension of six months from the date of the and v ii issuance of this letter_ruling to so recharacterize or if shorter a period not to extend beyond the expiration of the statute_of_limitations applicable to taxpayer a‘s calendar_year federal_income_tax return form no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it k of the code provides that it may not be used or cited as precedent section a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to i d t ep ra t3 at sincerely yours os rome v lon frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division
